Exhibit GS Financial Corp. Announces Fourth Quarter and Year End Results Metairie, Louisiana - February 22, 2010 - GS Financial Corp. (NASDAQ Global Market: GSLA) (the “Company”), the holding company for Guaranty Savings Bank (“Guaranty”), reported a net loss for the quarter ended December 31, 2009 of $99,000, or ($0.08) per share diluted, compared with a net loss of $170,000, or ($0.13) per share diluted, for the same period in 2008. Net income for 2009 was $886,000 up from a net loss of $6,000 for 2008. Earnings per share for the year ended December 31, 2008 are not meaningful compared to $0.70 per share diluted for President
